Case 2:18-cv-06012-SVW-MRW
          Case 1:18-cv-04115-PAE
                               Document
                                  Document
                                        41-4124-2
                                              Filed Filed
                                                    11/28/18
                                                          10/27/18
                                                               PagePage
                                                                   1 of 31 of
                                                                           Page
                                                                              3 ID #:350
Case 2:18-cv-06012-SVW-MRW
          Case 1:18-cv-04115-PAE
                               Document
                                  Document
                                        41-4124-2
                                              Filed Filed
                                                    11/28/18
                                                          10/27/18
                                                               PagePage
                                                                   2 of 32 of
                                                                           Page
                                                                              3 ID #:351
Case 2:18-cv-06012-SVW-MRW
          Case 1:18-cv-04115-PAE
                               Document
                                  Document
                                        41-4124-2
                                              Filed Filed
                                                    11/28/18
                                                          10/27/18
                                                               PagePage
                                                                   3 of 33 of
                                                                           Page
                                                                              3 ID #:352
